Citation Nr: 1043639	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2005, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ) who is no longer employed by 
the Board.  A transcript of the hearing is of record.

When this case previously was before the Board in August 2009, it 
was remanded for additional development.  The case since has been 
returned to the Board for further appellate action.


REMAND

As noted above and in the August 2009 Board remand, the VLJ who 
presided over the July 2005 Travel Board hearing is no longer 
with the Board.  The Veteran was informed of this fact by letters 
mailed in June 2009 and August 2010, and was asked whether he 
desired another hearing.  In August 2009, the Board received the 
Veteran's written response reflecting his desire to appear at a 
new Travel Board hearing. 

In compliance with the August 2009 Board remand, the RO obtained 
a copy of the Veteran's Social Security Administration records as 
indicated.  However, the RO was also instructed that if any 
benefit sought on appeal was not granted to the Veteran's 
satisfaction, a supplemental statement of the case should be 
issued and the Veteran should be scheduled for a Travel Board 
hearing.  

The benefits sought on appeal were not granted, but the Veteran 
was not scheduled for a Travel Board hearing.  The U. S. Court of 
Appeals for Veterans Claims has held that compliance with a 
remand is not discretionary and failure to comply with the terms 
of a remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following action:

The Veteran should be scheduled for a Travel 
Board hearing in accordance with the docket 
number of this appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


